UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6026


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THEODORE THOMAS WAGNER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:02-cr-00181-PMD-1)


Submitted:   June 19, 2014               Decided:   September 24, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Theodore Thomas Wagner, Appellant Pro Se. Michael Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Theodore      Thomas   Wagner     appeals    the      district   court’s

orders directing him to report to the Bureau of Prisons for a

psychiatric        evaluation       and       denying     his       petitions     for

reconsideration.           Wagner is no longer in the custody of the

Bureau of Prisons.           Therefore, we dismiss his appeal as moot.

Cf. ADAPT of Philadelphia v. Philadelphia Hous. Auth., 417 F.3d

390,   393   (3d    Cir.    2005)   (compliance       with    an    order    generally

renders appeal of the order moot if appellant has suffered no

prejudice that can be remedied on appeal).                    Wagner’s motion for

a transcript at Government expense, supplemental motion for a

transcript at Government expense, and motion to add new evidence

are denied.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this      court   and   argument     would     not   aid    the    decisional

process.

                                                                             DISMISSED




                                          2